Citation Nr: 1512194	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-12 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disorder, to include generalized anxiety, panic and depressive disorder, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1961 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).  

In May 2014, the veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 


FINDING OF FACT

The Veteran's acquired psychiatric disorder was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no greater, for an acquired psychiatric disorder, to include generalized anxiety, panic and depressive disorder, and PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9413 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A May 2011 letter informed him of the evidence needed to substantiate a claim for a higher rating.  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the VA examination of the Veteran's psychiatric disorders in June 2011was adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Also, 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the May 2014 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran argues that his psychiatric disorders are more severe than a 50 percent disability rating reflects.  Specifically, in his May 2014 Board hearing, his representative asserts the Veteran is entitled to at least a 70 percent rating.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is in receipt of a 50 percent disability rating for an acquired psychiatric disorder under Diagnostic Code 9413 (2014).

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Board notes that, since the Veteran was last examined, a new edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) has been published, and it contains no GAF score information.  However, as the Veteran was examined prior to this change and was provided with GAF scores, the Board will evaluate them as one piece of information in determining the level of severity of the Veteran's PTSD. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A February 2011 VA treatment record noted the Veteran reported anxiety attacks that last up to 30 minutes and are relieved by medication.  He reported depressive symptoms to include isolation, anhedonia and episodic irritability.  The report noted the Veteran had a diagnosis of PTSD, panic disorder with agoraphobia and assigned a GAF score of 59.  The report also noted the Veteran's anxiety symptoms were "extremely impairing to him," and he was to continue taking medication.  

A March 2011 VA mental health treatment record noted the Veteran continued to deal with family related stress.  The Veteran reported, when things went well, he felt good, although he still had panic attacks mostly at night.  His speech was normal, mood was distressed and appropriate, and thought process and content were linear.  He denied delusion or hallucinations.  His memory was grossly intact, he denied suicidal ideations, and his insight and judgement were good.  The report noted he had a diagnosis of panic disorder and PTSD with depression.  He was awarded a GAF score of 60 and it was noted he was to continue taking medication. 

The Veteran was afforded a VA psychiatric evaluation in June 2011.  The examiner noted he reviewed the Veteran's claim folder and medical records.  The Veteran reported panic attacks and depression were daily, moderate to severe, and for many years.  On examination, the Veteran presented as appropriately dressed, lethargic, tense, and had slowed speech.  His mood was anxious and dysphoric, attitude was cooperative, and affect was constricted.  He was intact to person, but was not intact to time or place; instead of June he thought it was April and he could not tell county.  His thought process was unremarkable, content was preoccupied with one or two topics, and he had no delusions.  He had persistent visual hallucinations, but no episodes of violence, or homicidal or suicidal thoughts.  The examiner observed the Veteran had an ability to maintain minimum personal hygiene, there were no problems with activates of daily life, and his impulse control was fair.  His remote and immediate memories were normal and recent memory was moderately impaired.  The examiner diagnosed the Veteran with panic disorder with agoraphobia, depressive disorder, not otherwise specified, PTSD, and alcohol abuse.  The examiner also noted the Veteran's recurring panic attacks symptoms were recurring episodes of intense fear associated with palpitation, sweating, shaking, and smothering sensation, fear of dying and losing control, hot flashes, dizziness, persistent concern about having additional attacks, and worrying about the implication of the attack.  The Veteran's depression symptoms were sadness, diminished energy, self-esteem, sleep, hope, concentration, interest, and feelings of shame and guilt.  His PTSD symptoms were recurring nightmares, flashbacks, avoidance, numbing, diminished interest, detachment, impaired sleep and concentration, startles, hypervigilance, and irritability.  The examiner assigned him a GAF score of 50, noting the Veteran visited the emergency room twice due to severe panic attacks.  The examiner further noted the Veteran had been married 47 years.  The examiner opined that the Veteran had reduced reliability and productivity due to mental disorder symptoms and examples and pertinent symptoms included diminished energy, concentration, recurring panic attacks, and jumpiness.  

A June 2011 VA mental health treatment record noted the Veteran reported he spent most of his time watching television and doing some gardening.  December 2011, March 2012, and October 2012 VA mental health treatment records noted the Veteran was still having panic attacks and continued to have nightmares.  His thought process was linear, his memory and cognition were grossly intact, and his insight and judgement were good.  He was awarded a GAF score of 60 and it was noted he was to continue taking medication for his depression, PTSD, and panic disorder.  

During his May 2014 Board hearing, the Veteran's representative argued the Veteran's symptoms warranted an increase to at least 70 percent.  He further contended that the VA examination done in 2011 "was well off the mark on a couple of things."  During the hearing, the Veteran noted he had spots on his shirt from last night's dinner and stated he shaves his face when it starts itching; not before that time.  The Veteran's wife, whom he has been married to for 50 years or so, noted the Veteran could go weeks without bathing or changing his clothes.  His wife further noted the Veteran had road rage, explaining an incident in which the Veteran pulled somebody over, got out of his vehicle and was going for him "to duke it out."  The Veteran's wife further stated the Veteran gets irritable with her, his children, and grandchild.  While she noted the Veteran's grandson enjoyed coming over, the Veteran commented "I just can't handle."  The Veteran's wife also stated the Veteran sleeps on the other end of the house in a recliner.  The Veteran noted he cannot sleep in a bed.  He further indicated he had a good long term memory and he had friends, but does not have any friends other than his wife now.  He further noted when he wakes up each morning, he thinks he would be better off gone; he called it the dread morning feeling.  The Veteran's wife also commented that the Veteran does nothing; he doesn't even fix his plate anymore.  She also noted the Veteran was a slob, tough to get along with and stated "it's a wonder I don't go away."

Based on the evidence of record, the Board finds that a rating of 70 percent is warranted for the Veteran's psychiatric disorder.  In this regard, the Board notes that the Veteran suffers from symptoms such as impaired sleep, social withdrawal, anger, diminished energy, avoidance, irritability, and recurring panic attacks.  Additionally, during his May 2014 Board hearing, the Veteran noted he had spots on his shirt from last night's dinner and he had no friends.  The Veteran's wife commented on the Veteran's neglect of personal appearance, self-care, and physical health, and noted it was a wonder she did go away.  These assertions further support a 70 percent disability rating.  The Veteran's disability most closely approximates occupational and social impairment with deficiencies in most areas due to the symptoms listed in the criteria for a 70 percent rating under DC 9413.

The Board acknowledges that the symptoms described above do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability evaluation for acquired psychiatric disorder.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board finds that the evidence as a whole suggests that there is occupational and social impairment with deficiencies in most areas.  Therefore, a 70 percent disability evaluation, even though all the specific symptoms listed for a 70 percent evaluation are not manifested.

Consideration has been given to assigning a higher disability evaluation for the Veteran's acquired psychiatric disorder for the period on appeal.  The evidence shows that the Veteran does not demonstrate gross impairment in thought processes or communication, homicidal or suicidal thoughts, intermittent inability to perform activities of daily living, or memory loss for names of close relatives, his own occupation, or his own name.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  Most of his documented symptoms (e.g., sleep impairments, recurring panic attacks, irritability, neglect of personal appearance, self-care, and physical health) are specifically included in the criteria for a 50 or 70 percent evaluation.  In addition, total occupational and social impairment is not shown by the record.  

Although the Veteran reported symptoms of visual hallucinations to the June 2011 VA examiner, the Board finds that such symptoms, in and of themselves, do not warrant the assignment of the next higher rating of 100 percent.  Indeed, there was no evidence of such symptoms in VA treatment records.  The Veteran's lack of reporting concerning the severity of persistence of his claimed hallucinations weighs against the assignment of a higher rating.  Additionally, although during the 2011 VA psychiatric evaluation the Veteran demonstrated that he was not oriented to time, as he indicated that it was April instead of June 2008, and was not oriented to place, as he could tell the name of the county, the Veteran has generally been found intact to time and place.  Furthermore, the 2011 VA examiner found the Veteran to be intact to person, have recurring panic attacks, nightmares, feelings of avoidance, impaired sleep, hypervigilance, irritability, and diminished interests.  These symptoms are of the type included in the criteria for a for a 50 or 70 percent evaluation.  Moreover, while the Veteran indicated that he did not have friends other than his wife, he has been married to his wife for 50 years or so and noted during a June 2011 VA mental health treatment that he did some gardening.  

Aside from the one time reports of hallucinations and one time evidence of time and place disorientation, the evidence of record does not reveal that the Veteran suffers from the type of symptoms commensurate with the criteria for a 100 percent evaluation.  The Board reiterates that the Veteran's disability picture as a whole does not reflect psychiatric disorder symptoms higher than the 70 percent rating assigned herein.  Moreover, the Veteran's representative asserted the Veteran's symptoms warrant at least a 70 percent rating.  Therefore, a 100 percent evaluation under the General Rating Formula for Mental Disorders is not warranted.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his physiatric disorder is more severe than is reflected by the assigned ratings.  The Veteran's psychiatric symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9413, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, social withdrawal, recurring panic attacks, impaired sleep, and anger are specifically included in the rating schedule, and the assigned disability ratings specifically rate based on the degree of occupational and social impairment, including due to specific symptomatology.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disability.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to any collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


The Board finds that the evidence is not in equipoise and, instead, the weight of the evidence establishes that the Veteran's PTSD symptoms most closely approximate the 70 percent criteria during the entire appeal period.  38 C.F.R. § 4.130, DC 9411 (2014); see also Gilbert, 1 Vet. App. at 53-56. 


ORDER

Entitlement to an increased rating of 70 percent for PTSD is granted. 




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


